Hammond, J.
1. The evidence of the witness Manoog H. Shooshanian was properly admitted. It was not necessary that he should have been able to state “ all of the testimony given by this defendant in his own behalf in the trial of the aforesaid civil case.” It was, to say the least, sufficient for the witness to be able to remember all the defendant said on the particular point to which the witness testified. Rex v. Rowley, 1 Moody, C. C. 111. See also remarks of Shaw, C. J., in Warren v. Nichols, 6 Met. 261, 267. It did not appear that the witness did not thus remember. We do not mean to intimate however that in a prosecution for perjury a witness who remembers distinctly a part of the alleged perjured testimony must be excluded because he does not remember all that was said on that point. Doubtless the defendant is entitled to have shown all the testimony given by himself on the point, but it would seem to be sufficient generally if this was shown by means of various witnesses each remembering only a part, and the parts constituting the whole. *127See for an extended discussion of this branch of the law Wigmore on Ev. §§ 2099, 2100.
2. There was no error in permitting the witness Ashjian to state in English the substance of the conversation between him and the defendant held in a foreign language. “ The narration, in English, . . . was covered by his oath as a witness. It is only when testimony, given in a foreign tongue, requires translation in court, that an interpreter is sworn specially for that purpose.” Commonwealth v. Kepper, 114 Mass. 278. Such is the well settled practice in this Commonwealth, whatever may be the practice elsewhere.
3. The offer of proof of certain proceedings on the part of the witness M. H. Shooshanian as tending to show that he had attempted to intimidate the defendant was rightly rejected. The offer was to show these acts as a connected whole. Certainly the facts that the witness had given a bond in the equity-proceeding brought to enforce the civil judgment against him, that he then made a complaint to the district court charging Peter Yajian with subornation of perjury in the original action, that he sought a review of the original action upon the ground of perjury and that there was subsequently a suit of Simon Shooshanian against the witness were too remote; and, the offer being made as a whole, the court of its own motion was not bound to separate it into parts and pass upon each part separately.
The offer was not to show bias or animosity on the part of the witness, and the defendant was not precluded from offering any of these facts singly to show such bias or animosity and to obtain the ruling of the court thereon.

¡Exceptions overruled.